EXECUTION VERSION




AMENDMENT NO. 8 TO CREDIT AGREEMENT
AMENDMENT NO. 8 TO CREDIT AGREEMENT (this “Amendment”), dated as of February 26,
2019, is entered into among BIO-REFERENCE LABORATORIES, INC., a New Jersey
corporation (“Company”), the Subsidiary Borrowers party hereto (“Subsidiary
Borrowers,” and together with Company, each a “Borrower” and, collectively, the
“Borrowers”), the other Loan Parties party hereto, the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as the administrative agent for the Lenders (the
“Administrative Agent”).


W I T N E S S E T H :
WHEREAS, the Borrowers, the other Loan Parties party thereto, the Lenders party
thereto, and the Administrative Agent have executed and delivered that certain
Credit Agreement dated as of November 5, 2015, as amended by Amendment No. 1 to
Credit Agreement dated as of February 29, 2016, as amended by Amendment No. 2 to
Credit Agreement dated as of September 26, 2016, as amended by Amendment No. 3
to Credit Agreement dated as of March 17, 2017, as amended by Amendment No. 4 to
Credit Agreement dated as of August 7, 2017, as amended by Amendment No. 5 to
Credit Agreement dated as of November 8, 2017, as amended by Amendment No. 6 to
Credit Agreement dated as of December 22, 2017, and as amended by Waiver Under
and Amendment No. 7 to Credit Agreement dated as of February 28, 2018 (as
further amended, restated, supplemented, or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”); and


WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent make certain amendments to the Credit Agreement, and the Lenders party
hereto, constituting all Lenders under the Credit Agreement, have agreed to such
amendments, subject to the terms and conditions hereof.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the Borrowers, the other Loan
Parties, the Lenders and the Administrative Agent hereby covenant and agree as
follows:
SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. As of the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement, as amended hereby.
SECTION 2.     Amendment to Credit Agreement. Effective as of the Amendment No.
8 Effective Date (as defined below), the definition of “EBITDA” in Section 1.01
of the Credit Agreement is hereby amended by (a) deleting “and” at the end of
clause (xi) thereof, (b) inserting “and” at the end of clause (xii) thereof, and
(c) inserting the following as a new clause (a)(xiii) thereto:


NAI-1506466025v4

--------------------------------------------------------------------------------




(xiii) cost-savings disclosed by the Borrowers to the Administrative Agent in
writing on or about February 19, 2019; provided, that the amount of cost savings
added back pursuant to this clause (xiii) for such period does not exceed (A)
$15,970,000 for the twelve month period ending December 31, 2018, (B)
$11,000,000 for the twelve month period ending March 31, 2019, (C) $5,500,000
for the twelve month period ending June 30, 2019, and (D) $0 for all other
periods,
SECTION 3.     Conditions Precedent. This Amendment shall become effective on
the date (such date, the “Amendment No. 8 Effective Date”) the following
conditions precedent shall have been satisfied:
(a)     receipt by the Administrative Agent of signatures to this Amendment from
the parties listed on the signature pages hereto; and
(b)     the Administrative Agent shall have received from the Borrowers (or the
Administrative Agent shall be satisfied with arrangements made for the payment
thereof) all other costs, fees, and expenses owed by the Borrowers to the
Administrative Agent in connection with this Amendment, including, without
limitation, reasonable attorneys’ fees and expenses, in accordance with Section
9.03 of the Credit Agreement.
SECTION 4.     Miscellaneous.
(a)     Representations and Warranties. To induce the Administrative Agent and
Lenders to enter into this Amendment, the Borrowers hereby represent and warrant
to the Administrative Agent and the Lenders that, other than with respect to the
matters described in the Reservation of Rights Letter (as defined below), all
representations and warranties of the Borrowers contained in Article III of the
Credit Agreement or any other Loan Document are true and correct in all material
respects with the same effect as though made on and as of the Amendment No. 8
Effective Date (except with respect to representations and warranties made as of
an expressed date, which representations and warranties are true and correct in
all material respects as of such date).
(b)     No Offset. To induce the Administrative Agent and Lenders to enter into
this Amendment, the Borrowers hereby acknowledge and agree that, as of the date
hereof, and after giving effect to the terms hereof, there exists no right of
offset, defense, counterclaim, claim, or objection in favor of the Borrowers or
arising out of or with respect to any of the loans or other obligations of the
Borrowers owed by the Borrowers under the Credit Agreement or any other Loan
Document.
(c)     Loan Document. The parties hereto hereby acknowledge and agree that this
Amendment is a Loan Document.
(d)     Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrowers, enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


NAI-1506466025v4    2

--------------------------------------------------------------------------------




(e)     No Novation or Mutual Departure. The Borrowers expressly acknowledge and
agree that (i) this Amendment does not constitute or establish, a novation with
respect to the Credit Agreement or any of the other Loan Documents, or a mutual
departure from the strict terms, provisions, and conditions thereof, other than
with respect to the amendments set forth in Section 2 above, and (ii) nothing in
this Amendment shall affect or limit the Administrative Agent’s or any Lender’s
right to (x) demand payment of the Obligations under, or demand strict
performance of the terms, provisions and conditions of, the Credit Agreement and
the other Loan Documents (in each case, as amended hereby), as applicable, (y)
exercise any and all rights, powers, and remedies under the Credit Agreement or
the other Loan Documents (in each case, as amended hereby) or at law or in
equity, or (z) do any and all of the foregoing, immediately at any time during
the occurrence of an Event of Default and in each case, in accordance with the
terms and provisions of the Credit Agreement and the other Loan Documents (in
each case, as amended hereby). Nothing contained herein shall amend or
constitute a waiver with respect to the reservation of rights set forth in that
certain letter agreement dated January 8, 2019, from the Administrative Agent
and acknowledged by the Loan Parties (the “Reservation of Rights Letter”).
(f)     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of this Amendment.
(g)     Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.
(h)     Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.
(i)     Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.
(j)     Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.
(k)     Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the


NAI-1506466025v4    3

--------------------------------------------------------------------------------




remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.
(l)     Reaffirmation of Loan Parties. Each Loan Party (i) consents to the
execution and delivery of this Amendment, (ii) reaffirms all of its obligations
and covenants under the Loan Documents (including, without limitation, the
Collateral Documents and the Loan Guaranty) to which it is a party, and (iii)
agrees that, except to the extent amended hereby, none of its respective
obligations and covenants under the Loan Documents shall be reduced or limited
by the execution and delivery of this Amendment.
[SIGNATURES ON FOLLOWING PAGES.]




NAI-1506466025v4    4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers, the other Loan Parties, the Administrative
Agent and the Lenders have caused this Amendment to be duly executed by their
respective duly authorized officers as of the day and year first above written.
BORROWERS:
BIO-REFERENCE LABORATORIES, INC.
GENEDX, INC.
FLORIDA CLINICAL LABORATORY, INC.
MERIDIAN CLINICAL LABORATORY CORP.


By    /s/ Adam Logal    
Name:    Adam Logal
Title:    Vice President


OTHER LOAN PARTIES:
CAREEVOLVE.COM, INC.
BRLI-GENPATH DIAGNOSTICS, INC.
GENEDX MENA LLC


By    /s/ Adam Logal    
Name:    Adam Logal
Title:    Vice President


JPMORGAN CHASE BANK, N.A.,
Individually as a Lender and as Administrative Agent, Issuing Bank and Swingline
Lender


By    /s/ Eric A. Anderson    
Name:    Eric A. Anderson
Title:    Authorized Officer




[BRLI – Amendment No. 8 to Credit Agreement]